COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
SEBASTIAN JOSE ARMESTO,                          )
                                                                              )            
No.  08-02-00449-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )               
70th District Court
MARIA DE LA LUZ ARMESTO,                        )
                                                                              )           
of Ector County, Texas
Appellee.                           )
                                                                              )                
(TC# A-107,918)
                                                                              )
 
MEMORANDUM   OPINION
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  Finding no Appellant=s brief has been filed, we dismiss the
appeal.
Tex.R.App.P. 42.3 states:
Under the following
circumstances, on any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a)        for want of jurisdiction;
 
(b)        for want of prosecution; or
 
(c)        because the appellant has failed to
comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time.
 




On October 15,
2002, Appellant timely filed notice of appeal in this cause.  On the same date, this Court=s clerk sent a letter to Appellant
informing him that we had received his brief,[1]
but it would not be filed because the complete record in this cause had not yet
been filed.  Appellant was instructed to
refer to the Texas Rules of Appellate Procedure on how the record must be
incorporated into his brief and what his brief must contain in order to be
considered by the Court.  As of this date,
Appellant has not filed an amended brief as requested nor a motion for
extension of time with the Court.  On
March 10, 2003, this Court=s
clerk sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days.  No response has
been received as of this date. 
Accordingly, pursuant to Tex.R.App.P.
42.3(b) and (c), we dismiss the appeal for want of prosecution.
 
 
May
1, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.




[1]
On October 15, 2002, this Court received a handwritten letter from Appellant
asserting the various procedural steps he took in this cause before the trial
court.  Appellant=s
letter was entitled ABrief,@ but was in the form of correspondence
without record references or citation to any authorities.